Case: 11-30156     Document: 00511582856         Page: 1     Date Filed: 08/25/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 25, 2011
                                     No. 11-30156
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

MAXON HARVEY MORGAN,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:93-CR-491-5


Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*
        Maxon Harvey Morgan, federal prisoner # 239980-034, appeals the district
court’s denial of his motion to compel the Government to file a motion for
reduction of sentence pursuant to Rule 35(b) of the Federal Rules of Criminal
Procedure, and the denial of his discovery motion under Rule 36 of the Federal
Rules of Civil Procedure. Morgan argues that the Government was required to
file a motion for a reduction of his sentence pursuant to Rule 35 of the Federal
Rules of Criminal Procedure based on his substantial assistance in providing

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-30156    Document: 00511582856      Page: 2   Date Filed: 08/25/2011

                                  No. 11-30156

information in the criminal prosecution of another individual. He does not argue
that the Government’s refusal to file a Rule 35 motion was based on an
unconstitutional motive. See, e.g., United States v. Grant, 493 F.3d 464, 467 (5th
Cir. 2007). He has also failed to show that the Government either was compelled
to file or bargained away its discretion concerning whether to file a Rule 35
motion. See United States v. Price, 95 F.3d 364, 368 n.2 (5th Cir. 1996).
      Morgan’s motion to compel was “an unauthorized motion which the district
court was without jurisdiction to entertain.” United States v. Early, 27 F.3d 140,
142 (5th Cir. 1994). Accordingly, we affirm the district court’s denial of Morgan’s
motion to compel and related discovery motion. See Brewster v. Dretke, 587 F.3d
764, 769 n.3 (5th Cir. 2009), cert. denied, 130 S. Ct. 3368 (2010).
      AFFIRMED.




                                        2